DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32, 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 12-13 of U.S. Patent No. 11,330,334. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 21 and US Pat. 11,330,334 claim 1.
Instant Application Claim 21
US Pat. 11,330,334 Claim 1
A computer-implemented method of determining a user behavioural state, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user during an activity performed using the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour during the activity;
 A computer-implemented method of determining user attentiveness during media content consumption, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour whilst consuming the media content; 
associating, at the collection server, the data stream with the activity; displaying the response data at each of a plurality of annotation devices;
associating, at the collection server, the data stream with the media content; displaying, at each of a plurality of annotation devices, a dynamic representation that presents the response data…
receiving, at an input interface of each of the plurality of annotation devices, behavioural annotation data from a respective annotator, wherein the behavioural annotation data is an input score indicative of a user behavioural state;
receiving, at an input interface of each of the plurality of annotation devices, attentiveness data from a respective annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation;
 associating, at each of the plurality of annotation devices, the behavioural annotation data with events in the data stream or the activity to generate behaviour-labelled response data; receiving, at an analysis server from the plurality of annotation devices, the behaviour-labelled response data from a plurality of annotators; and
associating, at each of the plurality of annotation devices, the attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data; receiving, at an analysis server from the plurality of annotation devices, the attentiveness data relating to the dynamic representation from a plurality of annotators; and
generating, by the analysis server, combined behaviour-labelled response data, the combined behaviour-labelled response data comprising a user behavioural state parameter that is indicative of level of positive correlation between the behaviour-labelled response data from the plurality of annotators.
generating, by the analysis server, combined attentiveness data for the dynamic representation, the combined attentiveness data comprising an attentiveness parameter that is indicative of level of positive correlation between the attentiveness data from the plurality of annotators.


Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 11,330,334 it would have been obvious to modify claim 1 in Pat. 11,330,334 to get claim 21 in the instant application.

Claim 22 of the instant application corresponds to patented claim 1.
Claim 23 of the instant application corresponds to patented claim 1.
Claim 24 of the instant application corresponds to patented claim 2.
Claim 25 of the instant application corresponds to patented claim 3.
Claim 26 of the instant application corresponds to patented claim 3.
Claim 27 of the instant application corresponds to patented claim 1.
Claim 28 of the instant application corresponds to patented claim 4.
Claim 29 of the instant application corresponds to patented claim 7.
Claim 30 of the instant application corresponds to patented claim 8.
Claim 31 of the instant application corresponds to patented claim 9.
Claim 32 of the instant application corresponds to patented claim 1.
Claim 34 of the instant application corresponds to patented claim 12.
Claim 35 of the instant application corresponds to patented claim 13.

Claims 21-32, 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10-12, 14, 18-19 of U.S. Patent No. 11,146,856. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 21 and US Pat. 11,146,856 claims 1 and 14.
Instant Application Claim 21
US Pat. 11,146,856 Claims 1 and 14
A computer-implemented method of determining a user behavioural state, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user during an activity performed using the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour during the activity;
 A computer-implemented method of determining user attentiveness during media content consumption, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour whilst consuming the media content; (Claim 1)
associating, at the collection server, the data stream with the activity; displaying the response data at each of a plurality of annotation devices;
associating, at the collection server, the data stream with the media content; displaying, at an annotation device, a dynamic representation of the response data concurrently with the media content to which it is associated; (Claim 1)
receiving, at an input interface of each of the plurality of annotation devices, behavioural annotation data from a respective annotator, wherein the behavioural annotation data is an input score indicative of a user behavioural state;
receiving, at the annotation device, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation; (Claim 1)
 associating, at each of the plurality of annotation devices, the behavioural annotation data with events in the data stream or the activity to generate behaviour-labelled response data; receiving, at an analysis server from the plurality of annotation devices, the behaviour-labelled response data from a plurality of annotators; and
associating, at the annotation device, the attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data… (Claim 1)
receiving, at an analysis server, attentiveness data relating to the dynamic representation from a plurality of annotators; (Claim 14)
generating, by the analysis server, combined behaviour-labelled response data, the combined behaviour-labelled response data comprising a user behavioural state parameter that is indicative of level of positive correlation between the behaviour-labelled response data from the plurality of annotators.
generating, by the analysis server, combined attentiveness data for the dynamic representation, the combined attentiveness data comprising an attentiveness parameter that is indicative of level of positive correlation between the attentiveness data from the plurality of annotators. (Claim 14)


Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 11,146,856 it would have been obvious to modify claim 1 in Pat. 11,146,856 to get claim 21 in the instant application.

Claim 22 of the instant application corresponds to patented claim 1.
Claim 23 of the instant application corresponds to patented claim 1.
Claim 24 of the instant application corresponds to patented claim 2.
Claim 25 of the instant application corresponds to patented claim 3.
Claim 26 of the instant application corresponds to patented claim 3.
Claim 27 of the instant application corresponds to patented claim 1.
Claim 28 of the instant application corresponds to patented claim 7.
Claim 29 of the instant application corresponds to patented claim 10.
Claim 30 of the instant application corresponds to patented claim 11.
Claim 31 of the instant application corresponds to patented claim 12.
Claim 32 of the instant application corresponds to patented claim 1.
Claim 34 of the instant application corresponds to patented claim 18.
Claim 35 of the instant application corresponds to patented claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 2, 2022